DETAILED ACTION
Claims 1-2, 5-10, 12-14 and 20-28 are pending.  Claims 3-4, 11, and 15-19 are cancelled and claims 21-28 are new.
The rejection of claims 10-11, and 14 under 35 U.S.C. § 112 is withdrawn following amendment.
The rejection of claim 20 under 35 U.S.C. § 101 is withdrawn following amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 7/13/22, have been fully considered but are not persuasive.
Applicant’s arguments regarding the rejection of the claim 1 and the respective independent claims over the previously cited references under 35 U.S.C. § 103 (pages 10-14) are moot in view of the newly cited reference Grove.
Applicant’s arguments regarding claims 15-19 (pages 10-14) are moot as these claims are cancelled.
Applicant states that ‘Neither Lindgren nor Rivers discloses, teaches, or suggests the amended features of claim 20. More specifically, neither Lindgren nor Rivers mentions a guide tool that moves relative to a component, when a material-removal portion of the guide tool is passed into the component, and a material-removal portion that translationally moves relative to a platform of the guided tool.’ (page 11).
It is respectfully submitted that Rivers teaches these limitations because Rivers describes an apparatus for guiding tools to perform a task is shown. In some embodiments, the device includes a frame and a tool (e.g., a router in the example of FIG. 1) mounted within the frame. The frame may be positioned manually by the user. The device can adjust the position of the tool within the frame to guide or adjust the tool in accordance with a design plan or to correct for error in the user's coarse positioning [0102-0104, Fig. 1], an illustration of an embodiment of a system of the present disclosure (Fig. 21) that includes a linear based design is shown. The system 700 may include a router 701 mounted to a tool arm 702. The tool arm 702 may be built on top of the linear stage base 706. The linear stage base 706 may move in a back and forth direction along the axis line formed by the lead screw 705 and the precision nut 707. In some embodiments, linear movement is achieved by controlling the stepper motor 710 which turns the lead screw 705 which moves the precision nut 707 forcing the linear stage base 706 to move. The stepper motor and end of the linear system may be mounted on the base 709. In some embodiments, handles 708 may be attached to the base 709 for users to move the system 700 on the material [0169, Fig. 21], that a CPU may send instructions to the motor controllers to move the stage 150 [0167] and that system 700 may power the stepper motor 710 to rotate the lead screw 705 to move the router 701 by moving the linear stage base 706 to such a point where the cutting bit intersects the plan line exactly [0171]. This is further detailed below in the current rejection of claim 20 under 35 U.S.C. § 103.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindgren et al. U.S. Patent Publication No. 20150039123 (hereinafter Lindgren) in view of Rivers et al. U.S. Patent Publication No. 20150094836 (hereinafter Rivers)
and Boyl-Davis et al. U.S. Patent Publication No. 20120316666 (hereinafter Boyl-Davis).
and further in view of Grove U.S. Patent Publication No. 20190275695 (hereinafter Grove).
Regarding claim 1, Lindgren teaches a method of repairing a component [0049, Fig. 4 — a method of restoring a composite structure 10], the method comprising: 
scanning a damaged area of the component [0050-0051, Figs. 1, 4, 6-7 — step 37 may comprise scanning the surface 35 (FIG. 1) of the structure using the machine tool 52… step 38 may comprise internally scanning the composite structure to locate the boundaries of one or more out-of-tolerance areas 24a, 24b, 24c] , wherein scanning the damaged area includes scanning a non-planar surface of the component [0044 — An out-of-tolerance area may comprise, for example and without limitation, any one of numerous types of inconsistencies including a void, a dent (non-planar surface), a ply separation, a delamination (non-planar surface), thermal degradation, a ply wrinkle (non-planar surface), a disbond, porosity, or a bow wave]; 
preparing a repair plan in response to the scanning of the damaged area [0052-0054, Fig. 4 — step 40, an initial volume 30a (FIG. 1) of material within the structure may be selected… selecting a quantity of layers into which the volume to be removed may be divided… the process of programming the machine tool 52 (FIGS. 5-7) may further include calculating a tool path (not shown) that may be followed by a material removal tool]; 
providing the repair plan to a tool having a position controller [0054, Figs. 4-5 — at step 42, the process of programming the machine tool 52 (FIGS. 5-7) may further include calculating a tool path (not shown) that may be followed by a material removal tool (not shown) which may be mounted to the machine tool. For example, the material removal tool may comprise, without limitation, a mill or other cutting tool (not shown) that may be controlled by a suitable controller such as a computer numerical controller 58 (CNC) (FIG. 5) as described in greater detail below. Following the calculation of the tool path in step 42 of FIG. 4, the machine tool 52 (FIGS. 5-7) may initiate the removal of the volume of material at step 44 by removing one of the layers; 0060-0061 — the computer 60 for programming the CNC controller 58…  machine head 78 may be mounted to the machine tool 52 to allow movement of the machine head 78 along orthogonal x-y axes]; and 
removing damaged material from the component, via the material-removal portion of the tool, in preparation for a repair operation [0054-0056, Fig. 4 — the machine tool 52 (FIGS. 5-7) may initiate the removal of the volume of material at step 44 by removing one of the layers… At step 51, the material that has been removed from the structure may be replaced by an integrated patch 34 (FIG. 2); 0052-0054, Fig. 4 — step 40, an initial volume 30a (FIG. 1) of material within the structure may be selected… selecting a quantity of layers into which the volume to be removed may be divided… the process of programming the machine tool 52 (FIGS. 5-7) may further include calculating a tool path (not shown) that may be followed by a material removal tool].
But Lindgren fails to clearly specify a guided tool having a position correcting controller and positioning a flattening shim on the component, such that a non-planar surface of the flattening shim mates with the non-planar surface of the component, and a planar surface of the flattening shim is spaced from the non-planar surface of the component by a thickness of the flattening shim; passing a material-removal portion of the guided tool through the thickness of the flattening shim and into the component; moving the guided tool along, and in contact with, the planar surface of the flattening shim when the material-removal portion of the guided tool is passed through the thickness of the flattening shim and into the component; and removing material via the material-removal portion of the guided tool passing through the thickness of the flattening shim and into the component.
However, Rivers teaches a guided tool having a position correcting controller [0102-0104, Fig. 1 — an apparatus for guiding tools to perform a task is shown. In some embodiments, the device includes a frame and a tool (e.g., a router in the example of FIG. 1) mounted within the frame. The frame may be positioned manually by the user. The device can adjust the position of the tool within the frame to guide or adjust the tool in accordance with a design plan or to correct for error in the user's coarse positioning; 0108 — images may be fed to and processed by the smart device 681 to determine the location of the tool 699 or rig.].
Lindgren and Rivers are analogous art.  They relate to computerized machining systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system and method for repairing an object, as taught by Lindgren, by incorporating the above limitations, as taught by Rivers.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the need for a precise long-range positioning system, as suggested by Rivers [0089-0091].  In addition, it would be obvious to simply substitute the known guided tool of Rivers for the known machine tool of Lindgren for the predictable result of a system and method for repairing an object that employs a guided tool.
But the combination of Lindgren and Rivers fails to clearly specify positioning a flattening shim on the component, such that a non-planar surface of the flattening shim mates with the non-planar surface of the component, and a planar surface of the flattening shim is spaced from the non-planar surface of the component by a thickness of the flattening shim; passing a material-removal portion of the tool through the thickness of the flattening shim and into the component; moving the tool along, and in contact with, the planar surface of the flattening shim when the material-removal portion of the tool is passed through the thickness of the flattening shim and into the component; and removing material via the material-removal portion of the tool passing through the thickness of the flattening shim and into the component.
However, Boyl-Davis teaches positioning a flattening shim on the component, such that a non-planar surface of the flattening shim mates with the non-planar surface of the component, and a planar surface of the flattening shim is spaced from the non-planar surface of the component by a thickness of the flattening shim [0033-0034, Fig. 3 — shim 40 has an upper flat surface 42 substantially matching surface 36 of part 30, while the lower surface 34 of the shim 40 is contoured to match the contoured surface 38 of part 32; 0039 — as shown in 66, the shim 40 may be inserted into the gap 34 between the assembled parts 30, 32].
Lindgren, Rivers and Boyl-Davis are analogous art.  They relate to computerized machining systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system and method for repairing an object, as taught by the combination of Lindgren, Rivers and Boyl-Davis, by incorporating the above limitations, as taught by Boyl-Davis.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize shims to accurately fill voids or gaps in a part with a non-planar surface, as suggested by Boyl-Davis [0002-0003, 0007].  
But the combination of Lindgren, Rivers and Boyl-Davis fails to clearly specify passing a material-removal portion of the tool through the thickness of the flattening shim and into the component; moving the tool along, and in contact with, the planar surface of the flattening shim when the material-removal portion of the tool is passed through the thickness of the flattening shim and into the component; and removing material via the material-removal portion of the tool passing through the thickness of the flattening shim and into the component.
However, Grove teaches passing a material-removal portion of the tool through the thickness of the flattening shim and into the component; moving the tool along, and in contact with, the planar surface of the flattening shim when the material-removal portion of the tool is passed through the thickness of the flattening shim and into the component; and removing material via the material-removal portion of the tool passing through the thickness of the flattening shim and into the component [0048 —  cutting bit 150 of the router passes concentrically through the opening 30 of the base 10.; 0079 — in FIG. 11, a shim sheet 800 is attached to the base 10 by threading fasteners 801 through respective holes 802 in the shim sheet 800, through the slot 80 in the base 10 and attached by thumb screws 803. The shim sheet can be made by the user or provided with the base. Such shim sheet 800 allows the router 10 to be operated on top of a workpiece, with the shim sheet 800 riding on the surface of the workpiece and the bit 150 cutting into the same surface to machine an added edge to a workpiece so that it is level with the work surface. The use of slot 80 allows lateral adjustment of the shim sheet as described herein. Such an embodiment can also be uses to flatten inlay, butterfly joints, defects, adhesive residue, or other protrusion from the workpiece].
Lindgren, Rivers, Boyl-Davis and Grove are analogous art.  They relate to machining systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system and method for repairing an object, as taught by the combination of Lindgren, Rivers and Boyl-Davis, by incorporating the above limitations, as taught by Grove.  
One of ordinary skill in the art would have been motivated to do this modification in order to flatten inlay, defects, adhesive residue, or other protrusion from the workpiece surface, as taught Grove [0079].  
Regarding claim 2, the combination of Lindgren, Rivers, Boyl-Davis and Grove teaches all the limitations of the base claims as outlined above.  
Further, Lindgren teaches scanning a damaged area of the component [0043, Fig. 1 —  the composite structure 10 includes three out-of-tolerance areas 24a, 24b, 24c; 0050-0051, Figs. 1, 4, 6-7 — step 37 may comprise scanning the surface 35 (FIG. 1) of the structure using the machine tool 52… step 38 may comprise internally scanning the composite structure to locate the boundaries of one or more out-of-tolerance areas 24a, 24b, 24c].
Further, Boyl-Davis teaches a step of making the flattening shim based on the scanning [0033 — shim 40 has an upper flat surface 42 substantially matching surface 36 of part 30; 0036, Figs. 1-5 — surface profiles may be determined using any of various techniques, such as by calling up pre-existing 3-D CAD (computer aided design) design files that digitally define the surfaces 36, 38, or by digitally scanning the surfaces 36, 38 (non-planar surface)… At step 52 the 3-D representation of the shim generated in step 50 is used to fabricate the shim 40].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system and method for repairing an object, as taught by the combination of Lindgren, Rivers, Boyl-Davis and Grove, by incorporating the above limitations, as taught by Boyl-Davis.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize shims to accurately fill voids or gaps in a part, as suggested by Boyl-Davis [0002-0003, 0007].  
Regarding claim 5, the combination of Lindgren, Rivers, Boyl-Davis and Grove teaches all the limitations of the base claims as outlined above.  
Further, Lindgren teaches that the repair plan includes instructions for the position correcting controller to move a cutting tool, with reference to a platform, in three dimensions [0052-0054, Fig. 4 — step 40, an initial volume 30a (FIG. 1) of material within the structure may be selected… selecting a quantity of layers into which the volume to be removed may be divided… the process of programming the machine tool 52 (FIGS. 5-7) may further include calculating a tool path (not shown) that may be followed by a material removal tool; 0060-0062 —  the computer 60 for programming the CNC controller 58…  machine head 78 may be mounted to the machine tool 52 to allow movement of the machine head 78 along orthogonal x-y axes…  a z-axis drive motor and rail with screw and/or belt drive may be provided to facilitate vertical positioning of the components of the machine head 78].
Regarding claim 6, the combination of Lindgren, Rivers, Boyl-Davis and Grove teaches all the limitations of the base claims as outlined above.  
Further, Lindgren teaches that the instructions cause the position correcting controller to adjust a cut depth in the component [0052-0054, Figs. 4, 6 and 8 — step 40, an initial volume 30a (FIG. 1) of material within the structure may be selected… selecting a quantity of layers into which the volume to be removed may be divided… the process of programming the machine tool 52 (FIGS. 5-7) may further include calculating a tool path (not shown) that may be followed by a material removal tool; 0060-0063 —  the computer 60 for programming the CNC controller 58 …  a z-axis drive motor and rail with screw and/or belt drive may be provided to facilitate vertical positioning of the components of the machine head 78…  cutting tool 54a may comprise a mill, router or other suitable cutting tool 54a. In an embodiment, the cutting tool 54a may be both rotated (via a spindle) and vertically displaced (i.e., in an axial direction) by the drive head 55a to facilitate removal of material from the composite structure 10…  laser displacement sensor 92, may be mounted on the machine head 78 and may direct a laser beam 94 onto the surface 35 of the composite structure 10 in order to develop depth-of-cut and machine-to-part orientation information that may be used in controlling the drive head 55a].
Regarding claim 8, the combination of Lindgren, Rivers, Boyl-Davis and Grove teaches all the limitations of the base claims as outlined above.  
Further, Lindgren teaches a step of operatively coupling a non-destructive inspector to the position correcting controller [0014, 0066, Fig. 8 — A video camera and/or a non-destructive inspection (NDI) scanner may be mounted to the machine head for scanning the composite structure and locating the out-of-tolerance area].
Further, Rivers teaches a position correcting controller [0102-0104, Fig. 1 — an apparatus for guiding tools to perform a task is shown. In some embodiments, the device includes a frame and a tool (e.g., a router in the example of FIG. 1) mounted within the frame. The frame may be positioned manually by the user. The device can adjust the position of the tool within the frame to guide or adjust the tool in accordance with a design plan or to correct for error in the user's coarse positioning; 0108 — images may be fed to and processed by the smart device 681 to determine the location of the tool 699 or rig.].
Regarding claim 9, the combination of Lindgren, Rivers, Boyl-Davis and Grove teaches all the limitations of the base claims as outlined above.  
Further, Lindgren teaches steps of performing non-destructive inspection by guiding the tool across the surface of the component [0066 — Referring to FIG. 8B, the machine tool 52 (FIGS. 5-7) may be used to move the NDI scanner 56 comprising the ultrasonic sensor 90 with dribbler head 90a or other NDI scanner 56 configuration. The machine tool 52 (FIGS. 5-7) may move the NDI scanner 56 along the surface 105 of the composite structure 104 where out-of-tolerance areas 95a, 95b, 95c are suspected]; 
detecting damage to the component [0066 — Referring to FIG. 8B, the machine tool 52 (FIGS. 5-7) may be used to move the NDI scanner 56 comprising the ultrasonic sensor 90 with dribbler head 90a or other NDI scanner 56 configuration. The machine tool 52 (FIGS. 5-7) may move the NDI scanner 56 along the surface 105 of the composite structure 104 where out-of-tolerance areas 95a, 95b, 95c are suspected. The scanning process illustrated in FIG. 8B may detect and locate the out-of-tolerance area 95a and may approximate the boundaries 96a of the out-of-tolerance area 95a. As indicated above, the out-of-tolerance area 95a may be detectable using NDI inspection techniques such as ultrasonic inspection.]; 
recording position information of the detected damage [0066-0067 — The scanning process illustrated in FIG. 8B may detect and locate the out-of-tolerance area 95a and may approximate the boundaries 96a of the out-of-tolerance area 95a. As indicated above, the out-of-tolerance area 95a may be detectable using NDI inspection techniques such as ultrasonic inspection…. based on the boundaries 96a of the out-of-tolerance area 95a (FIG. 8B), a volume 98a of material may be calculated by the computer 60 (FIG. 5) and selected for removal by the cutting tool 54a]; and 
incorporating the position information in the repair plan [0052-0055, Fig. 4 — step 40, an initial volume 30a (FIG. 1) of material within the structure may be selected… selecting a quantity of layers into which the volume to be removed may be divided… at step 42, the process of programming the machine tool 52 (FIGS. 5-7) may further include calculating a tool path (not shown) that may be followed by a material removal tool… At step 48, the machine tool may be reprogrammed to remove an additional volume 30b (FIG. 1) of material].
Further, Rivers teaches a guided tool [0102-0104, Fig. 1 — an apparatus for guiding tools to perform a task is shown. In some embodiments, the device includes a frame and a tool (e.g., a router in the example of FIG. 1) mounted within the frame. The frame may be positioned manually by the user. The device can adjust the position of the tool within the frame to guide or adjust the tool in accordance with a design plan or to correct for error in the user's coarse positioning; 0108 — images may be fed to and processed by the smart device 681 to determine the location of the tool 699 or rig.].
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lindgren, Rivers, Boyl-Davis and Grove in view of Kikata et al. U.S. Patent Publication No. 20170160724 (hereinafter Kikata).
Regarding claim 7, the combination of Lindgren, Rivers, Boyl-Davis and Grove teaches all the limitations of the base claims as outlined above.  
Further, Rivers teaches indicating a drilling hole pattern in the 2D representation [0116 — system 680 may allow a user to create and load a design 686 after the map 684 has been assembled. For example, after the map 684 has been assembled on the smart device 681 (such as a computer), the user may create a design 686 on the computer by plotting it directly on the generated map 684. For example, the user may mark positions on a piece of wood where a drill hole is desired. The techniques and features of the software code 685 (include computer aided design and manufacturing) can be employed to create a design with accurate measurements. Then, when the user returns to the material, the position of the camera 682 on the map 684 may be displayed on a screen or display 689 to the user, with the design plan 686 overlaid on the map 684.]; and 
importing the 2D representation into the guided tool [0116 — Then, when the user returns to the material, the position of the camera 682 on the map 684 may be displayed on a screen or display 689 to the user, with the design plan 686 overlaid on the map 684. For example, the system 680 can display on the display device a map image overlaid with an indication of a position (e.g., position of the sensor, device, cutting tool or drawing tool) relative to the surface of the material. In some embodiments, the system 680 may identify the geo location of the tool relative to the map. For example, the camera 682 may be attached to a drill and used to determine the position of the drill exactly relative to target drill locations specified in the design 686, facilitating the user to line up the drill more precisely].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system and method for repairing an object, as taught by the combination of Lindgren, Rivers, Boyl-Davis and Grove, by incorporating the above limitations, as taught by Rivers.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable a user to manually determine where to perform drilling during a machining process, as suggested by Rivers [0116].  
But the combination of Lindgren, Rivers, Boyl-Davis and Grove fails to clearly specify generating a 2D representation of the component from a 3D computer-aided design (CAD) model.
However, Kikata teaches generating a 2D representation of the component from a 3D computer-aided design (CAD) mode [0056, 0070, 0075, 0108 — When the shapes are actually displayed in the shape display area 35b, the 3D model is converted to the 2D model and the 2D image is displayed. In more detail]. 
Lindgren, Rivers, Boyl-Davis, Grove and Kikata are analogous art.  They relate to machining systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system and method for repairing an object, as taught by the combination of Lindgren, Rivers, Boyl-Davis and Grove, by incorporating the above limitations, as taught by Kikata.  
One of ordinary skill in the art would have been motivated to do this modification in order to display model data in more detail enable an operator to make edits more easily, as suggested by Kikata [0054-0056].  
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lindgren, Rivers, Boyl-Davis and Grove in view of Llamas et al. U.S. Patent Publication No. 20200306918 (hereinafter Llamas).
Regarding claim 12, the combination of Lindgren, Rivers and Llamas teaches all the limitations of the base claims as outlined above.  
Further, Llamas teaches coupling a first end of a zero-gravity arm to the guided tool and a second end of the zero-gravity arm to a support structure [0021-0023, Figs. 1-2 — support arm 126 is a type of arm known as a zero-gravity arm or an assisted lift arm, such that the operator 18 can move the main body 110 in three-dimensions without needing to lift the entire weight of the main body 110 and all the components mounted thereto — first and second ends of the arm are shown in the figures coupled to guided tool 110 (Fig. 1) and to a support structure (Fig. 2)] and 
moving the guided tool relative to the support structure via the actuation of the zero-gravity arm [0031 — the controls 142 are configured to operate the motors 310, 314 and be used to move the main body 110 (guided tool) relative to the pile 14; 0021-0023, Figs. 1-2 — first and second ends of the arm are shown in the figures coupled to guided tool 110 (Fig. 1) and to a fixed support structure (Fig. 2].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system and method for repairing an object, as taught by the combination of Lindgren, Rivers and Llamas, by incorporating the above limitations, as taught by Llamas.  
One of ordinary skill in the art would have been motivated to do this modification in order to assist an operator to move the tool more easily by supporting the tool via a support structure, as suggested by Llamas [0021-0023].  
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lindgren, Rivers, Boyl-Davis and Grove in view of Matos et al. U.S. Patent Publication No. 20130108803 (hereinafter Matos).
Regarding claim 13, the combination of Lindgren, Rivers, Boyl-Davis and Grove teaches all the limitations of the base claims as outlined above.  
Further, Rivers teaches a position correcting controller [0102-0104, Fig. 1 — an apparatus for guiding tools to perform a task is shown. In some embodiments, the device includes a frame and a tool (e.g., a router in the example of FIG. 1) mounted within the frame. The frame may be positioned manually by the user. The device can adjust the position of the tool within the frame to guide or adjust the tool in accordance with a design plan or to correct for error in the user's coarse positioning; 0108 — images may be fed to and processed by the smart device 681 to determine the location of the tool 699 or rig].
But the combination of Lindgren, Rivers, Boyl-Davis and Grove fails to clearly specify operatively coupling a plasma treatment device to the position controller.
However, Matos teaches operatively coupling a plasma treatment device to the position controller [0086-0099, Fig. 4 — plasma deposition system 400 may comprise plasma deposition unit 402, movement system 404, material supply system 406, controller 408, and frame 410… plasma deposition system 400 also may include plasma deposition unit 460. Plasma deposition unit 460 may have number of nozzles 462. In particular, plasma deposition unit 460 may have nozzle 464 and nozzle 466… plasma deposition unit 460 may be movable along number of different axes 471].
Lindgren, Rivers, Boyl-Davis, Grove and Matos are analogous art.  Lindgren, Rivers, Boyl-Davis and Grove relate to machining systems and Lindgren, Rivers, Boyl-Davis and Matos relate to computerized material treatment systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system and method for repairing an object, as taught by the combination of Lindgren, Rivers, Boyl-Davis and Grove, by incorporating the above limitations, as taught by Matos.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable deposition of a coating that provides anti-reflective and/or anti-icing properties and enhances the substrate performance, as taught by Matos [0004-0007].  
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lindgren, Rivers, Boyl-Davis and Grove in view of Wilson et al. U.S. Patent Publication No. 20160284457 (hereinafter Wilson).
Regarding claim 14, the combination of Lindgren, Rivers, Boyl-Davis and Grove teaches all the limitations of the base claims as outlined above.  
But the combination of Lindgren, Rivers, Boyl-Davis and Grove fails to clearly specify using a drill-bar position encoder to indicate where holes are to be drilled in the component, where the drill-bar position encoder includes a plurality of hole indicators and a plurality of position identifiers.
However, Wilson teaches providing a drill-bar position encoder to indicate where holes are to be drilled in the component, where the drill-bar position encoder includes a plurality of hole indicators and a plurality of position identifiers [0037, Fig. 6 — a removable drill template 602 (drill-bar position encoder) that may be applied to electromagnetic members 102-103 for a drilling process in an exemplary embodiment. In some cases, drill template 602 may be affixed to electromagnetic members 102-103 to allow a drilling process to be performed on assembly 302 along a pre-defined pattern of holes 604 along a top side 608 of drill template 602… Drill template 602 includes a number of projections 606 (position identifiers) which are alignment features for drill template 602].
Lindgren, Rivers, Boyl-Davis, Grove and Wilson are analogous art.  They relate to machining systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system and method for repairing an object, as taught by the combination of Lindgren, Rivers, Boyl-Davis and Grove, by incorporating the above limitations, as taught by Wilson.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable a drilling process to be performed repeatably and accurately in an efficient manner during a machining process.  
Claim(s) 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindgren, in view of Rivers.
Regarding claim 20, Lindgren teaches a computer program product for component repair [0049, Fig. 4 — a method of restoring a composite structure 10; 0060, Fig. 5 — computer 60 may be controlled by one or more software programs 62], the computer program product having program instructions embodied therewith, the program instructions to cause: 
command a scanner to scan a damaged area of a component [0050-0051, Figs. 1, 4, 6-8 — step 37 may comprise scanning the surface 35 (FIG. 1) of the structure using the machine tool 52… step 38 may comprise internally scanning the composite structure to locate the boundaries of one or more out-of-tolerance areas 24a, 24b, 24c; 0057, Fig. 8 —  machine tool 52 may include a nondestructive inspection (NDI) scanner 56]; 
prepare a repair plan in response to the scanning of the damaged area [0052-0054, Fig. 4 — step 40, an initial volume 30a (FIG. 1) of material within the structure may be selected… selecting a quantity of layers into which the volume to be removed may be divided… the process of programming the machine tool 52 (FIGS. 5-7) may further include calculating a tool path (not shown) that may be followed by a material removal tool]; 
provide the repair plan to a tool having a position controller [0054, Figs. 4-5 — at step 42, the process of programming the machine tool 52 (FIGS. 5-7) may further include calculating a tool path (not shown) that may be followed by a material removal tool (not shown) which may be mounted to the machine tool. For example, the material removal tool may comprise, without limitation, a mill or other cutting tool (not shown) that may be controlled by a suitable controller such as a computer numerical controller 58 (CNC) (FIG. 5) as described in greater detail below. Following the calculation of the tool path in step 42 of FIG. 4, the machine tool 52 (FIGS. 5-7) may initiate the removal of the volume of material at step 44 by removing one of the layers; 0060-0061 — the computer 60 for programming the CNC controller 58…  machine head 78 may be mounted to the machine tool 52 to allow movement of the machine head 78 along orthogonal x-y axes]; 
-5-command the tool to move, relative to the component, when the material- removal portion of the tool is passed into the component [0062, Fig. 8 —  cutting tool 54a may comprise a mill, router or other suitable cutting tool 54a; 0067, Fig. 8 —  selected for removal by the cutting tool 54a which may include removal of the out-of-tolerance area 95a…  the movement of the cutting tool 54a may be calculated by the computer 60 (FIG. 5) based upon the geometry data and may be used to program the controller 58 (FIGS. 5-7) of the machine tool for controlling or guiding the movement of the machine tool and machine head including movement of the cutting tool 54a (FIG. 8C). ]; and 
command the tool to remove damaged material from the component, via the material-removal portion of the tool passed into the component [0054-0056, Fig. 4 — the machine tool 52 (FIGS. 5-7) may initiate the removal of the volume of material at step 44 by removing one of the layers… At step 51, the material that has been removed from the structure may be replaced by an integrated patch 34 (FIG. 2); 0062, Fig. 8 —  cutting tool 54a may comprise a mill, router or other suitable cutting tool 54a].
But Lindgren fails to clearly specify the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor and a guided tool having a position correcting controller; and wherein the guided tool comprises a platform and one or more translationally moveable arms coupled to the platform and to a material-removal portion of the guided tool; command the one or more translationally moveable arms to translationally move the material-removal portion of the guided tool, relative to the platform of the guided tool.
However, Rivers teaches the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor [0049 — a non-transitory computer readable medium comprising executable instructions that can be executed by a processor; 0104, Fig. 3 —  smart device 681 may include at least one central processing unit ("CPU") or processor 683, and may include software code 685 that performs one or more processes, at least on memory 687] and a guided tool having a position correcting controller [0102-0104, Fig. 1 — an apparatus for guiding tools to perform a task is shown. In some embodiments, the device includes a frame and a tool (e.g., a router in the example of FIG. 1) mounted within the frame. The frame may be positioned manually by the user. The device can adjust the position of the tool within the frame to guide or adjust the tool in accordance with a design plan or to correct for error in the user's coarse positioning; 0108 — images may be fed to and processed by the smart device 681 to determine the location of the tool 699 or rig; 0169, Fig. 21 —  As seen in FIG. 21, an illustration of an embodiment of a system of the present disclosure that includes a linear based design is shown. The system 700 may include a router 701 mounted to a tool arm 702. The tool arm 702 may be built on top of the linear stage base 706. The linear stage base 706 may move in a back and forth direction along the axis line formed by the lead screw 705 and the precision nut 707. In some embodiments, linear movement is achieved by controlling the stepper motor 710 which turns the lead screw 705 which moves the precision nut 707 forcing the linear stage base 706 to move. The stepper motor and end of the linear system may be mounted on the base 709. In some embodiments, handles 708 may be attached to the base 709 for users to move the system 700 on the material]
wherein the guided tool comprises a platform and one or more translationally moveable arms coupled to the platform and to a material-removal portion of the guided tool [0169, Fig. 21 —  As seen in FIG. 21, an illustration of an embodiment of a system of the present disclosure that includes a linear based design is shown. The system 700 may include a router 701 mounted to a tool arm 702. The tool arm 702 may be built on top of the linear stage base 706. The linear stage base 706 may move in a back and forth direction along the axis line formed by the lead screw 705 and the precision nut 707. In some embodiments, linear movement is achieved by controlling the stepper motor 710 which turns the lead screw 705 which moves the precision nut 707 forcing the linear stage base 706 to move. The stepper motor and end of the linear system may be mounted on the base 709. In some embodiments, handles 708 may be attached to the base 709 for users to move the system 700 on the material]; and
command the one or more translationally moveable arms to translationally move the material-removal portion of the guided tool, relative to the platform of the guided tool [0167 —  The CPU may send instructions to the motor controllers to move the stage 150; 0169, Fig. 21 — computer controlled router system using an eccentric cam movement of a stage to control the router… As seen in FIG. 21, an illustration of an embodiment of a system of the present disclosure that includes a linear based design is shown. The system 700 may include a router 701 mounted to a tool arm 702. The tool arm 702 may be built on top of the linear stage base 706. The linear stage base 706 may move in a back and forth direction along the axis line formed by the lead screw 705 and the precision nut 707. In some embodiments, linear movement is achieved by controlling the stepper motor 710 which turns the lead screw 705 which moves the precision nut 707 forcing the linear stage base 706 to move. The stepper motor and end of the linear system may be mounted on the base 709. In some embodiments, handles 708 may be attached to the base 709 for users to move the system 700 on the material; 0171 — system 700 may power the stepper motor 710 to rotate the lead screw 705 to move the router 701 by moving the linear stage base 706 to such a point where the cutting bit intersects the plan line exactly. In this example, the present disclosure can be used to make complex, curved, or precise cuts].
Lindgren and Rivers are analogous art.  They relate to computerized machining systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system and method for repairing an object, as taught by Lindgren, by incorporating the above limitations, as taught by Rivers.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the need for a precise long-range positioning system, as suggested by Rivers [0089-0091] by using the precise, repeatable automated control afforded by a computer program product comprising a computer readable storage medium operating on a computer with a processor and in order to make complex, curved, or precise cuts, as taught by Rivers [0171].  In addition, it would be obvious to simply substitute the known guided tool of Rivers for the known machine tool of Lindgren for the predictable result of a system and method for repairing an object that employs a guided tool.
Regarding claim 21, the combination of Lindgren and Rivers teaches all the limitations of the base claims as outlined above.  
Further, Rivers teaches that one or more translationally moveable arms, coupled to the material-removal portion of the guided tool, are controlled by the position correcting controller which adjusts the orientation of the material- removal portion of the guided tool relative to the platform of the guided tool [0167 — The CPU may send instructions to the motor controllers to move the stage 150; 0169, Fig. 21 — computer controlled router system using an eccentric cam movement of a stage to control the router… As seen in FIG. 21, an illustration of an embodiment of a system of the present disclosure that includes a linear based design is shown. The system 700 may include a router 701 mounted to a tool arm 702. The tool arm 702 may be built on top of the linear stage base 706. The linear stage base 706 may move in a back and forth direction along the axis line formed by the lead screw 705 and the precision nut 707. In some embodiments, linear movement is achieved by controlling the stepper motor 710 which turns the lead screw 705 which moves the precision nut 707 forcing the linear stage base 706 to move. The stepper motor and end of the linear system may be mounted on the base 709. In some embodiments, handles 708 may be attached to the base 709 for users to move the system 700 on the material; 0171 — system 700 may power the stepper motor 710 to rotate the lead screw 705 to move the router 701 by moving the linear stage base 706 to such a point where the cutting bit intersects the plan line exactly. In this example, the present disclosure can be used to make complex, curved, or precise cuts; 0094 — the system may include orientation control based on the type of cutting tool; 0185 — The cutting implement may be steered by rotating the rotating stage, and the cutting implement could be moved along the direction of cutting by moving the positioning stage].  
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system and method for repairing an object, as taught by the combination of Lindgren and Rivers, by incorporating the above limitations, as taught by Rivers.  
One of ordinary skill in the art would have been motivated to do this modification in order to ensure that a cutting tool is appropriately oriented, as suggested by Rivers [0094, 0185].
Regarding claim 22, the combination of Lindgren and Rivers teaches all the limitations of the base claims as outlined above.  
Further, Lindgren teaches executing a repair plan [0054, Figs. 4-5 — at step 42, the process of programming the machine tool 52 (FIGS. 5-7) may further include calculating a tool path (not shown) that may be followed by a material removal tool (not shown) which may be mounted to the machine tool. For example, the material removal tool may comprise, without limitation, a mill or other cutting tool (not shown) that may be controlled by a suitable controller such as a computer numerical controller 58 (CNC) (FIG. 5) as described in greater detail below. Following the calculation of the tool path in step 42 of FIG. 4, the machine tool 52 (FIGS. 5-7) may initiate the removal of the volume of material at step 44 by removing one of the layers; 0044 — An out-of-tolerance area may comprise, for example and without limitation, any one of numerous types of inconsistencies including a void, a dent (non-planar surface), a ply separation, a delamination (non-planar surface), thermal degradation, a ply wrinkle (non-planar surface), a disbond, porosity, or a bow wave].
Further, Rivers teaches that one or more translationally moveable arms is translationally moveable relative to the platform in x, y, and z directions, and is guided by the position correcting controller in the x, y, and z directions to enable the guided tool to execute the plan [0167 —  The CPU may send instructions to the motor controllers to move the stage 150; 0169, Fig. 21 — computer controlled router system using an eccentric cam movement of a stage to control the router… As seen in FIG. 21, an illustration of an embodiment of a system of the present disclosure that includes a linear based design is shown. The system 700 may include a router 701 mounted to a tool arm 702. The tool arm 702 may be built on top of the linear stage base 706. The linear stage base 706 may move in a back and forth direction along the axis line formed by the lead screw 705 and the precision nut 707. In some embodiments, linear movement is achieved by controlling the stepper motor 710 which turns the lead screw 705 which moves the precision nut 707 forcing the linear stage base 706 to move. The stepper motor and end of the linear system may be mounted on the base 709. In some embodiments, handles 708 may be attached to the base 709 for users to move the system 700 on the material; 0171 — system 700 may power the stepper motor 710 to rotate the lead screw 705 to move the router 701 by moving the linear stage base 706 to such a point where the cutting bit intersects the plan line exactly. In this example, the present disclosure can be used to make complex, curved, or precise cuts; 0090 — maximum ranges and accuracy of the first and second positioning systems may include other range and accuracy values that facilitate systems and methods of hybrid positioning. In various embodiments, range and accuracy may refer to one-dimensional accuracy (e.g., along an X-axis), two-dimensional accuracy (e.g., X-Y axes) or three-dimensional accuracy (e.g., X-Y-Z axes).].  
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system and method for repairing an object, as taught by the combination of Lindgren and Rivers, by incorporating the above limitations, as taught by Rivers.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the need for a precise long-range positioning system appropriately adjust a cutting tool in three dimensions, as suggested by Rivers [0089-0091].  
Regarding claim 23, the combination of Lindgren and Rivers teaches all the limitations of the base claims as outlined above.  
Further, Lindgren teaches a repair plan [0054, Figs. 4-5 — at step 42, the process of programming the machine tool 52 (FIGS. 5-7) may further include calculating a tool path (not shown) that may be followed by a material removal tool (not shown) which may be mounted to the machine tool. For example, the material removal tool may comprise, without limitation, a mill or other cutting tool (not shown) that may be controlled by a suitable controller such as a computer numerical controller 58 (CNC) (FIG. 5) as described in greater detail below. Following the calculation of the tool path in step 42 of FIG. 4, the machine tool 52 (FIGS. 5-7) may initiate the removal of the volume of material at step 44 by removing one of the layers; 0044 — An out-of-tolerance area may comprise, for example and without limitation, any one of numerous types of inconsistencies including a void, a dent (non-planar surface), a ply separation, a delamination (non-planar surface), thermal degradation, a ply wrinkle (non-planar surface), a disbond, porosity, or a bow wave].
Further, Rivers teaches that the processor commands the position correcting controller to move the translationally moveable arm, relative to the platform, according to the plan [0167 —  The CPU (processor) may send instructions to the motor controllers to move the stage 150; 0169, Fig. 21 — computer controlled router system using an eccentric cam movement of a stage to control the router… As seen in FIG. 21, an illustration of an embodiment of a system of the present disclosure that includes a linear based design is shown. The system 700 may include a router 701 mounted to a tool arm 702. The tool arm 702 may be built on top of the linear stage base 706. The linear stage base 706 may move in a back and forth direction along the axis line formed by the lead screw 705 and the precision nut 707. In some embodiments, linear movement is achieved by controlling the stepper motor 710 which turns the lead screw 705 which moves the precision nut 707 forcing the linear stage base 706 to move. The stepper motor and end of the linear system may be mounted on the base 709. In some embodiments, handles 708 may be attached to the base 709 for users to move the system 700 on the material; 0171 — system 700 may power the stepper motor 710 to rotate the lead screw 705 to move the router 701 by moving the linear stage base 706 to such a point where the cutting bit intersects the plan line exactly. In this example, the present disclosure can be used to make complex, curved, or precise cuts; 0090 — maximum ranges and accuracy of the first and second positioning systems may include other range and accuracy values that facilitate systems and methods of hybrid positioning. In various embodiments, range and accuracy may refer to one-dimensional accuracy (e.g., along an X-axis), two-dimensional accuracy (e.g., X-Y axes) or three-dimensional accuracy (e.g., X-Y-Z axes).].  
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system and method for repairing an object, as taught by the combination of Lindgren and Rivers, by incorporating the above limitations, as taught by Rivers.  
One of ordinary skill in the art would have been motivated to do this modification in order to actually implement the adjustment of a computer controlled cutting tool. 
Regarding claim 24, the combination of Lindgren and Rivers teaches all the limitations of the base claims as outlined above.  
Further, Lindgren teaches that the material-removal portion of the tool comprises a non-destructive inspector, a plasma treatment device, or a cutting tool [0057 —  machine tool 52 may include a nondestructive inspection (NDI) scanner 56, a mill or router 54 (cutting tools)].
Further, Rivers teaches a guided tool [0102-0104, Fig. 1 — an apparatus for guiding tools to perform a task is shown. In some embodiments, the device includes a frame and a tool (e.g., a router in the example of FIG. 1) mounted within the frame. The frame may be positioned manually by the user. The device can adjust the position of the tool within the frame to guide or adjust the tool in accordance with a design plan or to correct for error in the user's coarse positioning; 0108 — images may be fed to and processed by the smart device 681 to determine the location of the tool 699 or rig.].
Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to include all of the limitations of the base claim and any intervening claims.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119